DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of the invention of Group I, drawn to a composition comprising a coacervate embedded within a hydrogel, PEAD as the species of polymer, fibrin as the species of hydrogel, and PDGF and VEGF as the species of first and second agents, in the reply filed on 3/5/2021 is acknowledged.  The traversal is on the ground(s) that a search for the composition would produce results relevant to the methods for delivery and treating ischemia/myocardial infarction.  
This is found persuasive and thus, the restriction requirement between the inventions of Groups I-III, as set forth in the Office action mailed on 1/7/2021 is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 5, 12, 20, and 22-26 have been cancelled.
Claims 10 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-4, 6-9, 11, 13-19, 21, and 27 are under examination.
Claim 14 is examined to the extent that it reads on treating ischemia, which corresponds to the elected species of VEGF and PDGF.

Claim Objections
2.	Claims 6 and 21 are objected to because of the recitation ”consisting of,” (line 2).  Appropriate correction to remove the comma is required.

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-4, 6, 7, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 48, and 49 of U.S. Patent No. 9,023,972.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same composition comprising a coacervate of the same polycationic polymer, heparin and a growth factor.  The patent specification defines that the coacervate is embedded into a fibrin hydrogel comprising human vascular endothelial cells (HUVECs; i.e., a second active agent) (see column 1, line 56 through column 10, line 18).  The statement that HUVECs are active agents is consistent with the instant specification disclosing cells as active agents (see p. 13, lines 14-18).  The patent specification discloses that the zeta potential of the coacervate is between -45 to 23.2 mV, which overlaps with the range recited in claim 11 (see column 43, lines 50-61).  Thus, the patent claims and the instant claims are obvious variants.

s 1-4, 6, 7, 11, 13-19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 4, 8, 12, 13, 16, 19-24 of copending Application No. 16/060,075 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition.  The application specification defines that the active agents are distributed in the coacervate and hydrogel to provide a defined release pattern (see [0046]).  Although the application claims do not recite a method for making the composition, one of skill in the art would have readily understood that the composition entails the method of making and thus, modifying the application claims by further claiming the method of making would have been obvious.  Thus, the application claims and the instant claims are obvious variants. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.	Claims 1-4, 6, 7, 11, 13-19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13-16 of copending Application No. 16/080,812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising a coacervate of a polycationic polymer, a polyanionic polymer, and a first active agent, wherein the coacervate is embedded within a fibrin hydrogel comprising a second active agent.  The application specification defines that the polycationic polymer is the same as the instantly recited . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4, 6, 7, 16-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (PGPUB 2013/0071930), as evidenced by Tang et al. (Biomaterials, 2011, 32: 75-86).
Chu et al. teach a composition comprising a coacervate of PEAD, heparin, and FGF-2 (i.e., a first active agent), wherein the coacervate is embedded into a fibrin hydrogel comprising human vascular endothelial cells (HUVECs; i.e., a second active agent) ([0055]; [0197]-[0201]; [0206]; [0226]).  As evidenced by Tang et al., HUVECs claims 16-19 and 21, Chu et al. teach mixing PEAD, heparin, and FGF-2 to obtain the coacervate and further incorporating the coacervate into a fibrin hydrogel comprising HUVECs (see [0055]).  Thus, Chu et al. teach all claim limitations and anticipate the claimed invention.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 6, 7, 11, 13, 14, 16-19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (PGPUB 2013/0071930), in view of each Richardson et al. (Nat. Biotechnol., 2001, 19: 1029-1034), Chu et al. (Ther. Deliv., 2012, 3: 1-34; cited on the IDS filed on 4/6/2018), and Tang et al. (Biomaterials, 2011, 32: 75-86).
claims 1-4, 6, and 7).  Chu et al. teach that mixing the coacervate with cells and hydrogels preserves their viability and enhances their proliferation or differentiation (see [0055]-[0056]; [0104]; [0197]-[0201]; [0206]; [0210]; [0214]; [0226]; [0228]; [0236]; [0238]-[0240]).
With respect to claims 16-19 and 21, Chu et al. teach mixing PEAD, heparin, and FGF-2 to obtain the coacervate and further incorporating the coacervate into a fibrin hydrogel comprising HUVECs (see [0055]).  As evidenced by Tang et al., HUVECs are active agents (see Abstract; p. 76, column 1, last paragraph; paragraph bridging p. 77 and 78; p. 79; p. 85, column 2).  This is consistent with the instant specification disclosing cells as active agents (see p. 13, lines 14-18).  
With respect to claim 11, Chu et al. teach that the zeta potential of the coacervate is between -45 to 23.2 mV (see [0198]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Chu et al. do not specifically teach delivering PDGF and VEGF as first and second active agents (claims 1, 8, and 9).  However, Chu et al. teach that the claims 13, 14, and 27).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	Claims 1-4, 6, 7, 11, 13-19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. taken with each Richardson et al., Chu et al., and Tang et al., in further view of Hao et al. (Cardiovasc. Res., 2007, 75: 178-185).
The teachings of Chu et al., Richardson et al., Chu et al., and Tang et al. are applied as above for claims 1-4, 6, 7, 11, 13, 14, 16-19 and 21, and 27.  Chu et al., claim 15).  Hao et al. that myocardial infarction therapy with VEGF and PDGF delivered into the myocardial infarct border (see Abstract; paragraph bridging p. 178 and 179; p. 180, column 1; paragraph bridging p. 181 and 182; p. 184, column 2, last paragraph).  Based on these teaching, one of skill in the art would have found obvious to administer the composition of Chu et al., Richardson et al., Chu et al., and Tang et al. to subjects affected by myocardial infarction to achieve the predictable result of treating myocardial infarction in the subjects.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

12.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633